 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020) . BR GIN A
Chief, Criminal Division L E L

OC —
ERIC CHENG (CABN 274118) 8 2019
Assistant United States Attorney Cher, SUS4yy y
Nop ne Ue pc SOO}
Ti F4 =e Diorg. . VG
450 Golden Gate Avenue, Box 36055 DIS: Cy 6 <P COU py
San Francisco, California 94102-3495 "CALF, 4

Telephone: (415) 436-6557
FAX: (415) 436-7234
Eric.Cheng@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) Case No. 19-MJ-71251
)
Plaintiff, ) STIPULATION TO EXCLUDE TIME FROM
) OCTOBER 10, 2019 TO OCTOBER 25, 2019,
Vv. ) WAIVER UNDER FRCP 5.1, AND [PROPOSED]
) ORDER
SHARIQ HASHME, )
)
Defendant. )
)

 

It is hereby stipulated by and between counsel for the United States and counsel for the
defendant Shariq Hashme, that time be excluded under the Speedy Trial Act from October 10, 2019
through October 25, 2019. It is also hereby stipulated that the time limits for a preliminary hearing
under Federal Rule of Criminal Procedure 5.1 and for an indictment under the Speedy Trial Act be
extended through October 25, 2019 and the preliminary hearing be continued from October 10, 2019 to
that date.

At the status conference held on August 28, 2019, the government and counsel for the defendant
agreed that time be excluded under the Speedy Trial Act, and the time limits for a preliminary hearing

and for an indictment be extended, so that defense counsel could continue to prepare, including by

STIPULATION TO EXCLUDE TIME, WAIVER
UNDER FRCP 5.1, AND PROPOSED] ORDER
Case No. 19-MJ-71251 v. 7/10/2018

 
10
11
12
13
14
15
16
17
18
19
20
21
2h
23
24
25
26
2
28

 

 

reviewing the discovery already produced. The parties have also continued to engage in discussions
regarding a potential pre-indictment resolution. The parties request additional time to finalize their pre-
indictment negotiations.

Counsel for the defendant represents that his client understands that he has a right under 18
U.S.C. § 3161(b) to be charged by information or indictment with the offense alleged in the pending
criminal complaint and that his client knowingly and voluntarily waives that right and agrees to continue
to exclude the time to be charged by indictment and set a status in this matter on October 25, 2019.
Counsel for the defendant further represents that his client knowingly and voluntarily waives the timing
for preliminary hearing under Federal Rule of Criminal Procedure 5.1 through October 25, 2019.

For these reasons and as further stated on the record at the status conference, the parties stipulate
and agree that excluding time until October 25, 2019 will allow for the effective preparation of counsel.
See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served
by excluding the time from October 10, 2019 through October 25, 2019 from computation under the
Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
§ 3161(h)(7)(A), (B)(v). For these reasons and as further stated on the record at the status conference,
the parties also stipulate and agree that extending the time limits for a preliminary hearing under Federal
Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an indictment under the
Speedy Trial Act until October 25, 2019 will allow for the effective preparation of counsel and pre-
indictment negotiations. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

The undersigned Assistant United States Attorney certifies that he has obtained approval from
counsel for the defendant to file this stipulation and proposed order.

IT IS SO STIPULATED.

DATED: October 8, 2019 /s/
ERIC CHENG
Assistant United States Attorney

DATED: October 8, 2019 /s/
BRIAN KLEIN
Counsel for Defendant Shariq Hashme

STIPULATION TO EXCLUDE TIME, WAIVER

UNDER FRCP 5.1, AND [PROPOSEB}ORDER
Case No. 19-MJ-71251 v. 7/10/2018

 
oO Co SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

+PROPOSED}LORDER

Based upon the facts set forth in the stipulation of the parties and the representations made to the
Court on August 28, 2019 and for good cause shown, the Court finds that failing to exclude the time
from October 10, 2019 through October 25, 2019 would unreasonably deny defense counsel and the
defendant the reasonable time necessary for effective preparation, taking into account the exercise of
due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by
excluding the time from October 10, 2019 to October 25, 2019 from computation under the Speedy Trial
Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the
consent of the parties, IT IS HEREBY ORDERED that the time from October 10, 2019 through October
25, 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),
(B)(iv).

In addition, with the consent of the defendant, and taking into account the public interest in the
prompt disposition of criminal cases, the court continues the preliminary hearing from October 10, 2019
to October 25, 2019 and—based on the parties’ showing of good cause—finds good cause for extending
the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending
the 30-day time period for an indictment under the Speedy Trial Act (based on the exclusion set forth
above). Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

IT IS SO ORDERED.

patep: A) - 6-14 ube SS |
JACQUELINE SCOTE CORLEY
Uhited States Chief Magistrate Judge

 

STIPULATION TO EXCLUDE TIME, WAIVER

UNDER FRCP 5.1, AND [PROPOSED] ORDER
Case No. 19-MJ-71251 v. 7/10/2018

 
